Citation Nr: 0109914	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals, gunshot 
wound, right foot currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from December 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied an 
increased evaluation for residuals, gunshot wound, right foot 
currently evaluated as 10 percent disabling. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO rated the veteran under Diagnostic Code 5284 for 
residuals, gunshot wound, right foot, aggravated and granted 
a non-compensable rating effective June 1971.  In October 
1995 the RO increased the evaluation for the veteran's right 
foot disability from a non-compensable rating to a 10 percent 
rating.  

In the August 1999 VA examination it was noted that in June 
1995 the veteran injured his right ankle in an accident which 
occurred at his home and sustained a right distal fibular 
fracture.  VA treatment records indicate that the fall 
occurred in September 1995.  The August 1999 VA examination 
was conducted by a physician's assistant, with residual 
functional capacity opinion given by a physician.  In view of 
the intervening injury, the Board is of the opinion that a 
thorough and contemporaneous medical examination by an 
orthopedist is appropriate.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to the injury to the 
right ankle which occurred in June or 
September1995 and all current treatment 
records for the right foot disability.

2.  The RO should request the 
Fayetteville, Arkansas VA medical facility 
to furnish a copy of an October 1, 1995 
treatment report, when the veteran's right 
ankle was reportedly casted after 
sustaining a fracture, and copies of all 
current treatment records.

3.  The RO should schedule a VA 
examination by an orthopedist to 
determine the nature and severity of any 
right foot disability.  All indicated 
tests and studies should be accomplished, 
to include x-rays if deemed necessary.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including range of motion 
testing and what constitutes normal range 
of motion.  The examiner should indicate 
any involvement of joint structure, 
muscles and nerves, and comment on the 
presence or absence of pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, changes in 
condition of the skin indicative of 
disuse, and the functional loss resulting 
from any such manifestations.  The 
examiner should also provide an opinion as 
to the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use.  To the 
extent possible the examiner is requested 
to identify the symptoms and findings 
associated with the service connect right 
foot disability versus those of the injury 
which occurred in 1995.  If the symptoms 
and findings cannot be separated the 
examiner should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



